DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a registration unit”, “an acquisition unit”, “a control unit”, “a reception unit“, “a printing unit”, “a display unit” and “a first/second setting unit”, there is no adequate description for those units.
.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “a registration unit”, “an acquisition unit”, “a control unit”, “a printing unit”, “a display unit”, “a first/second setting unit” and “a reception unit “ are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “a registration unit”, “an acquisition unit”, “a control unit”, “a first/second setting unit”, “a printing unit”, “a display unit” and “a reception unit” are unclear; port control process 140 (port control unit) (specification paragraph p0073).

Applicant may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-9 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 6791703) in view of Agehama (US 20210124297).

Regarding claim 1, Maeda teaches an image forming apparatus (fig. 1)  comprising: 
a registration unit configured to register an address at which image data to be printed is stored (abstract: which accesses HTML (HyperText Markup Language) data on a WWW server and fig. 5a: URL and fig. 6: 502: document location) ; 
an acquisition unit configured to access the registered address to acquire the image data (abstract: which accesses HTML (HyperText Markup Language) data on a WWW server); 
a control unit configured to perform print processing based on the acquired image data (fig. 1 and abstract: prints the HTML data); 
a first setting unit configured to set a number of copies to be printed when printing based on the acquired image data is performed in response to an instruction received from a user through an operation unit (fig. 5B: 30: copies and fig. 9: 530); 
a reception unit configured to receive a specified time of day (fig. 5B: 35-37: day, date and time and fig. 10); and 

Agehama teaches second setting unit configured to set a number of copies to be printed when the printing based on the acquired image data is performed upon arrival of the time received by the reception unit (p0123: The capped printing control is a process in which prints the number of which is up to the maximum value of the numbers of containable sheets left are discharged to the container unit having the maximum value and fig. 8:s112 and s120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, and to include second setting unit configured to set a number of copies to be printed when the printing based on the acquired image data is performed upon arrival of the time received by the reception unit, in order to control the discharge unit to decide at least one of the bins as a discharge destination suggested by Agehama (p0003).
S 2011012858
Regarding claim 2, Maeda teaches the image forming apparatus according to claim 1, further comprising a printing unit configured to, in response to the instruction, perform the printing based on the acquired image data according to the number of copies set by the first setting unit, and to, upon the arrival of the specified time, perform the printing based on the acquired image data according to the number of copies set by the second setting unit (fig. 16 and 20). 
Regarding claim 7, Maeda teaches the image forming apparatus according to claim 1, wherein, in a case where the number of copies is not set by the second setting unit, the printing based on the acquired image data is performed upon the arrival of the specified time, according to the number of copies set by the first setting unit (fig. 20). 

Regarding claim 8, Maeda teaches the image forming apparatus according to claim 1, wherein the second setting unit sets the number of copies for each day of a week (fig. 5b: 35:day). 

Regarding claim 9, Maeda teaches the image forming apparatus according to claim 1, wherein the address is a path to a file, or a Uniform Resource Locator (URL) of the file (fig. 5a). 

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Maeda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col.4 Lines: 45-50). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Agehama as applied to claim 1 above, and further in view of Totsuka et al. (US 20190286391).
Regarding claim 4, Maeda in view of Agehama does not teach the image forming apparatus according to claim 3, further comprising a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit. 
Totsuka teaches the image forming apparatus according to claim 3, further comprising a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit (fig.10a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, and to include a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit, in order to output a warning message including that user action will be necessary when where the total number of print sheets exceeds the maximum number of print sheets.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Agehama and Totsuka as applied to claim 4 above, and further in view of Itoh (US 20160231686).

Regarding claim 5, Maeda in view of Agehama and Totsuka does not teach the image forming apparatus according to claim 4, further comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold, wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit.
Itoh teaches the image forming apparatus according to claim 4, further comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold (p0077: determining whether the total number will exceed the limit if the job is executed, taking into account the obtained number of originals and the copy settings), wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit (fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Agehama and Totsuka, and to include comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold, wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit, in order to display limit information indicating details of limitation in 

Regarding claim 6, Maeda in view of Agehama and totsuka teaches the image forming apparatus according to claim 5, wherein the message notifies the user that there is a possibility of running-out of sheets (Totsuka: fig. 10). 
The rational applied to the rejection of claim 4 has been incorporated herein.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Agehama as applied to claim 1 above, and further in view of Itoh (US 20160231686).

Regarding claim 3, Maeda teaches the image forming apparatus according to claim 1, wherein the reception unit receives a plurality of specified times of day (fig. 16 and col.9 Line 20-25: this embodiment to initiate the Web Pull Print operation at a specific time), failed to teach wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit. 
Itoh teaches wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit (fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Agehama, and to include wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit, , in order to display limit information indicating details of limitation in the case where the use of the image forming apparatus by a user is limited suggested by Itoh (p0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677